Exhibit 10.60
 
AGREEMENT OF TERMINATION




This AGREEMENT OF TERMINATION (this "Agreement") is entered by CANNASYS INC., a
Nevada corporation ("Licensee") and LOYL.ME GROUP, LLC, a Delaware limited
liability company and successor in interest to LOYL.ME, LLC, a Colorado limited
liability company ("Licensor"). Licensor and Licensee each may be referred to as
a "Party" and collectively as the "Parties." This Agreement is effective on the
"Effective Date" as defined below.


Recitals


A. Licensor and Licensee are parties to that certain (i) License Agreement
effective February 9, 2015 (as amended, the "License") under which Licensor
licensed its automated marketing cloud and customer relationship management
platform technology to Licensee (the "Technology") and (ii) Services Agreement
effective February 12, 2016 (as amended, the "Services Agreement"). The License
granted Licensee and its sublicensees the right to create Derivative Work based
on the Technology (as defined in the License). The "License" and the "Services
Agreement" are referred to herein as the "License Agreements").


B. Licensee sublicensed the Technology and its Derivative Work to National
Concessions Group, Inc. a Colorado corporation ("Sublicensee") under that
certain Technology Services Agreement dated December 20, 2015 (together with the
End User License Agreement, Statement of Work, and Consulting Agreement executed
in connection with the Technology Services Agreement, the "Sublicense
Agreements").


C. The Parties, without admitting liability, wish to enter into this Agreement
to terminate the License and resolve, compromise, settle, and dispose of and any
and all disputes and claims that exist or may exist among them.


D. Capitalized terms used and not otherwise defined in this Agreement, shall
have the meanings given them in the License.


Agreement


NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference), the mutual promises, covenants,
conditions, and agreements set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows:


1. Termination; Effective Date. The Parties hereby agree that as of the
Effective Date the License Agreements shall terminate, and thereafter, the
Parties will not be liable for any obligations under the License Agreements,
except (i) those expressly surviving the License (including without limitation
those set forth in Section 11(aa) of the License) and/or (ii) as expressly set
forth in this Agreement. The Effective Date of this Agreement shall be September
30, 2016. Notwithstanding the foregoing, Licensor releases Licensee from any and
all payment obligations that remain due and outstanding as of the Effective Date
under Section 6 of the License and under the Services Agreement.


2. Reassignment of Amazon Server. In consideration of Licensor releasing
Licensee from all outstanding and future obligations under the License, Licensee
will ensure that all account information is transferred and username(s) and
password(s) of Licensee is communicated to Licensor in order for Licensor to be
able to access the Amazon EC2 portal and all other systems and accounts for the
management of the virtual server and any other services which are utilized by
Licensor.
1

--------------------------------------------------------------------------------



3. Attorneys' Fees and Costs. If a Party is required to take any action to
enforce this Agreement, the court shall award reasonable attorneys' fees and
costs to the prevailing Party.


4. Complete Agreement; Modification; and Waiver. This Agreement constitutes the
entire agreement between the Parties respecting the subject matter hereof, and
supersedes all prior and contemporaneous agreements, representations,
warranties, and understandings of the Parties respecting the subject matter
hereof. No supplement, modification, or amendment of this Agreement shall be
binding unless executed in writing by all of the Parties. No waiver of any of
the provisions of this Agreement shall be deemed or constitute a waiver of any
other provision, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
Party making the waiver.


5. No Third-Party Beneficiaries. This Agreement is made and entered into for the
sole benefit of the Parties hereto. No other person or entity shall be a direct
or indirect beneficiary of, or have any direct or indirect claim in connection
with, this Agreement.


6. Authorization. Each natural person signing this Agreement for or on behalf of
any entity that is a Party to this Agreement does, by his signature, warrant and
represent to the other Party to this Agreement: (a) that he is duly authorized
by said entity to undertake such action on its behalf; (b) that all corporate or
other action necessary to be taken by such entity to provide the authorization
and to approve and authorize such entity to enter into and to perform this
Agreement has been taken; (c) that his signature is the valid and binding act of
that entity; and (d) that such entity is not the subject of any contract, order,
or other document that would restrict such entity's authority to lawfully enter
into and to perform this Agreement, and such entity has full power and authority
to do so. Each natural person signing this Agreement on his own behalf
represents and warrants to the Parties that he has full power and authority to
execute and to perform this Agreement and that he is not the subject of any
contract, order, or other document that would restrict his authority to lawfully
enter into and to perform this Agreement. Licensee warrants and represents that
it has not sublicensed, assigned, encumbered or otherwise transferred the
Technology or any Derivative Work to any person or entity other than
Sublicensee, Top Tier Labs, Inc., River Rock, LaConte's, and Rocky Road Aurora,
and that Licensee has no knowledge of Sublicensee's sublicense, assignment,
encumbrance or other transfer of the Technology or any Derivative Work. Licensee
further warrants and represents that (i) Top Tier Labs, Inc. has assisted
Licensee in building Derivative Works on front-end and back-end enhancements and
to address bug fixes, (ii) Top Tier's access to the Technology has at all times
been subject to the provisions of a Professional Services Agreement, having an
effective date of February 19, 2015, pursuant to which Top Tier disclaimed all
rights in the Technology, and (iii) that River Rock, LaConte's, and Rocky Road
Aurora have had subscriber-only access to the Technology.


7. Independent Investigation. The Parties hereby declare, acknowledge, and agree
that the terms of this Agreement have been read by them and discussed with their
respective legal counsel, and that such terms are fully understood and
voluntarily accepted. The Parties further acknowledge, declare, and agree that
the facts and assumptions underlying this Agreement have been thoroughly
investigated and reviewed by them and their respective counsel; that they are
not relying upon any representations by any other Party hereto (except as
otherwise expressly included herein), but have entered into this Agreement based
on their own independent investigation; and that this Agreement reflects the
conclusion of such Party that this Agreement is in the best interests of said
Party.


8. Survival. The representations, warranties, covenants, and agreements of the
respective Parties set forth herein shall survive the Effective Date.
2

--------------------------------------------------------------------------------



9. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the state of Colorado, and the substantive
laws of such state, excluding the principles of conflicts of laws, shall govern
the validity, construction, enforcement, and interpretation of this Agreement,
except insofar as federal laws shall have application.


10. Preparation of this Agreement and Construction of its Terms. The Parties
agree that each of them has, personally or through their attorneys, participated
in and contributed to the preparation of this Agreement. Each Party agrees that
this Agreement shall be regarded and deemed as having been prepared jointly by
the Parties. Any ambiguity or uncertainty existing herein shall not be
interpreted or construed against any Party by virtue of who may have drafted
such provision.


11. Further Actions. Each Party shall execute and deliver, or cause to be
executed and delivered, such documents and instruments and shall take, or cause
to be taken, such further or other actions as may be reasonably necessary to
consummate and to effect the transactions contemplated by this Agreement.


12. Miscellaneous Provisions.


(a) This Agreement shall be binding upon and shall inure to the benefit of the
Parties and the Parties' respective heirs, legal representatives, successors,
and assigns.


(b) This Agreement may be executed in multiple counterparts, each of which shall
constitute an original, and all of which together shall constitute one and the
same document. The Parties will accept facsimile and electronically generated
signatures as original signatures.




IN WITNESS WHEREOF, the undersigned have entered into and executed on the dates
set forth below.


CANNASYS, INC.




/s/ Michael A. Tew
By: Michael A. Tew, President
Date: October 2, 2016


LOYL.ME GROUP, LLC




/s/ Shelly Plomske
By: Shelly Plomske
Its: President
Date: October 3, 2016
3

--------------------------------------------------------------------------------


